Citation Nr: 0934686	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from February 6 to February 28, 1977. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part denied 
entitlement to service connection for PTSD.

In an unappealed rating decision issued in April 1999, the 
Board found that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for a psychiatric disorder.  The evidence received 
since that decision included VA medical center (VAMC) records 
diagnosing PTSD for the first time.  A claim premised on a 
diagnosis not considered in prior decisions is treated as a 
new claim without the need for new and material evidence.  
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The appellant provided testimony before the undersigned 
during a videoconference hearing in May 2009.  A transcript 
of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To establish service connection for PTSD, a claimant must 
present (1) evidence of a current diagnosis of PTSD; (2) 
evidence of an in-service stressor, with supporting evidence 
verifying the actual occurrence of the claimed stressor; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).

In claims for PTSD based on in-service personal assault, 
"evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident." 38 C.F.R. § 3.304(f); see Bradford v. Nicholson, 
20 Vet. App. 200, 205 (2006). Types of evidence that may be 
used include, inter alia, records from law enforcement 
authorities, mental health counseling centers, or physicians, 
and statements from family members. 38 C.F.R. § 3.304(f). 
"Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources." Id.

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  73 
Fed. Reg. 64,210, Oct. 29, 2008 (to be codified at 38 C.F.R. 
§ 3.304(f)(4) (formerly 38 C.F.R. § 3.304(f)(3)).

VA treatment records show a range of diagnoses including 
generalized anxiety disorder, depressive disorder, dysthymic 
disorder, explosive behavior disorder, and PTSD.  The PTSD 
diagnosis reported in April 2009 was based on the appellant's 
report of being traumatized in service.  There is no opinion 
as to whether there is evidence of behavior changes in 
response to the reported stressor.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In statements submitted throughout his claim and during the 
May 2009 hearing before the Board, the appellant stated that 
he incurred a psychiatric disorder during service due to the 
treatment he received during ACDUTRA and that he has had 
psychological issues since.  Statements submitted by the 
appellant's friends who knew him prior to service assert that 
he did not exhibit any symptoms of a psychiatric disorder 
prior to service and that he had experienced "trouble with 
his nerves" upon discharge

An examination is needed to determine whether the appellant 
meets the criteria for a diagnosis of PTSD, whether there is 
evidence of behavior changes following the claimed stressor, 
and whether any other psychiatric disability was incurred 
during ACDUTRA.

At his hearing, the appellant testified that he was currently 
receiving psychiatric treatment at a VA facility.  There are 
no VA outpatient treatment records of record for the period 
since December 2006.  It appeared that the appellant reported 
treatment at the VA outpatient treatment clinic in Saltville, 
Virginia, but the transcriptionist had difficulty 
transcribing the exact location reported by the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to clarify the 
locations of his psychiatric treatment 
since December 2006, and obtain records of 
any reported treatment.  If the appellant 
does not respond to this request, ask for 
psychiatric treatment records from the VA 
outpatient clinic in Saltville, Virginia 
and from the Salisbury, North Carolina, VA 
Medical Center.

2.  The appellant should be scheduled for 
a VA psychiatric examination to determine 
whether he has a current psychiatric 
disability that was incurred or aggravated 
in service.  The examiner should review 
the claims folder and note such review in 
the examination report or in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any currently diagnosed 
psychiatric disorder had its onset in 
active service; is otherwise the result of 
disease or injury in service; or underwent 
an increase in underlying disability in 
service.  

The examiner should also provide an 
opinion as to whether the appellant meets 
the criteria for a diagnosis of PTSD.  If 
not, the examiner should specify which of 
the criteria are not met.  If the 
appellant does meet the PTSD criteria, the 
examiner should specify the stressors 
supporting the diagnosis.  

If the supporting stressor consists of an 
in-service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The rationale for all opinions expressed 
should also be provided.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

